Exhibit 10.4
 
EXECUTION VERSION
 
PURCHASE AGREEMENT
 
March 10, 2010


Banc of America Securities LLC
Deutsche Bank Securities Inc.
     As Representatives of the Initial Purchasers
c/o Banc of America Securities LLC
One Bryant Park
New York, New York  10036


 
Ladies and Gentlemen:
 
Introductory.  Prestige Brands, Inc. (the “Company”), a Delaware corporation and
a direct wholly-owned subsidiary of Prestige Brands Holdings, Inc. (“Parent”),
proposes to issue and sell to the several Initial Purchasers named in Schedule A
(each an “Initial Purchaser” and together, the “Initial Purchasers”), acting
severally and not jointly, the respective amounts set forth in such Schedule A
of $150,000,000 aggregate principal amount of the Company’s 8.25% Senior Notes
due 2018 (the “Notes”).  Banc of America Securities LLC and Deutsche Bank
Securities Inc. have agreed to act as the representatives of the several Initial
Purchasers (in such capacity, the “Representatives”) in connection with the
offering and sale of the Notes.
 
The Securities (as defined below) will be issued pursuant to an indenture to be
dated as of March 24, 2010 (the “Indenture”), among the Company, the Guarantors
(as defined below) and U.S. Bank National Association, as trustee (the
“Trustee”).  Notes will be issued only in book-entry form in the name of Cede &
Co., as nominee of The Depository Trust Company (the “Depositary”) pursuant to a
letter of representations, to be dated on or before the Closing Date (as defined
in Section 2 hereof) (the “DTC Agreement”), among the Company, the Trustee and
the Depositary.
 
The holders of the Notes will be entitled to the benefits of a registration
rights agreement to be dated as of March 24, 2010 (the “Registration Rights
Agreement”), among the Company, the Guarantors and the Initial Purchasers,
pursuant to which the Company and the Guarantors may be required to file with
the Commission (as defined below), under the circumstances set forth therein,
(i) a registration statement under the Securities Act (as defined below)
relating to another series of debt securities of the Company with terms
substantially identical to the Notes (the “Exchange Notes”) to be offered in
exchange for the Notes (the “Exchange Offer”) and (ii) a shelf registration
statement pursuant to Rule 415 of the Securities Act relating to the resale by
certain holders of the Notes, and in each case, to use its commercially
reasonable efforts to cause such registration statements to be declared
effective.  All references herein to the Exchange Notes and the Exchange Offer
are only applicable if the Company and the Guarantors are in fact required to
consummate the Exchange Offer pursuant to the terms of the Registration Rights
Agreement.
 
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) Parent and
 

--------------------------------------------------------------------------------


the subsidiary guarantors listed on the signature pages hereof as “Guarantors”
and (ii) any subsidiary of the Company formed or acquired after the Closing Date
that executes an additional guarantee in accordance with the terms of the
Indenture, and their respective successors and assigns (the entities described
in clauses (i) and (ii), collectively, the “Guarantors”), pursuant to their
guarantees (the “Guarantees”).  The Notes and the Guarantees attached thereto
are herein collectively referred to as the “Securities”; and the Exchange Notes
and the Guarantees attached thereto are herein collectively referred to as the
“Exchange Securities.”
 
In connection with the issuance of the Securities, the Company (i) has commenced
a cash tender offer (the “Tender Offer”) for all of the Company’s outstanding
9-1/4% Senior Subordinated Notes due 2012 (the “2012 Notes”) upon the terms and
subject to the conditions set forth in that certain Offer to Purchase and
Consent Solicitation Statement dated as of March 10, 2010 (the “Offer to
Purchase”), (ii) is soliciting consents (the “Consent Solicitation”) of
registered holders of the 2012 Notes to certain proposed amendments to the
indenture dated as of April 6, 2004, among the Company, the guarantors party
thereto and U.S. Bank National Association, as trustee (in such capacity, the
“2012 Trustee”) and the supplements thereto governing the 2012 Notes (together,
the “2012 Indenture”), (iii) will pay in full all amounts outstanding (including
all accrued and deferred interest) and terminate all commitments under its
senior secured credit facility dated as of April 6, 2004, as amended (the
“Existing Credit Facility”) and (iv) will enter into new senior secured credit
facilities, among the Company as borrower thereunder, Banc of America Securities
LLC as Joint-Lead Arranger and Joint Book-Running Manager, Bank of America, N.A.
as Administrative Agent, Deutsche Bank Securities Inc. as Joint-Lead Arranger,
Joint Book-Running Manager and Syndication Agent, and the lenders and guarantors
party thereto, (the “New Credit Facilities”).  The net proceeds from the sale of
the Securities, together with borrowings under the New Credit Facilities and
cash on hand will be used to purchase, redeem or otherwise retire all of the
outstanding 2012 Notes and to repay all amounts outstanding under the Existing
Credit Facility and terminate the associated credit agreement.
 
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) on the
terms set forth in the Pricing Disclosure Package (the first time at which sales
of the Securities are made is referred to as the “Time of Sale”).  The
Securities are to be offered and sold to or through the Initial Purchasers
without being registered with the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933 (as amended, the “Securities
Act,” which term, as used herein, includes the rules and regulations of the
Commission promulgated thereunder), in reliance upon exemptions
therefrom.  Pursuant to the terms of the Securities and the Indenture, investors
who acquire Securities shall be deemed to have agreed that Securities may only
be resold or otherwise transferred, after the date hereof, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”).
 
The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated March 10, 2010 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement,
 
-2-

--------------------------------------------------------------------------------


dated March 10, 2010 (the “Pricing Supplement”), describing the terms of the
Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities.  The Preliminary Offering
Memorandum and the Pricing Supplement, including those documents incorporated by
reference therein, are herein referred to as the “Pricing Disclosure
Package.”  Promptly after this Agreement is executed and delivered, the Company
will prepare and deliver to each Initial Purchaser a final offering memorandum
dated the date hereof (the “Final Offering Memorandum”).
 
All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Sale and incorporated by reference
in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Offering Memorandum.
 
The Company hereby confirms its agreements with the Initial Purchasers as
follows:
 
SECTION 1. Representations and Warranties.  Each of the Company and the
Guarantors, jointly and severally, hereby represents, warrants and covenants to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):
 
(a) No Registration Required.  Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used herein,
includes the rules and regulations of the Commission promulgated thereunder).
 
(b) No Integration of Offerings or General Solicitation.  None of the Company,
its affiliates (as such term is defined in Rule 501 under the Securities Act,
hereinafter an “Affiliate”), or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act.  None of the Company, its Affiliates, or any person acting
on its or any of their behalf (other
 
-3-

--------------------------------------------------------------------------------


than the Initial Purchasers, as to whom the Company makes no representation or
warranty) has engaged or will engage, in connection with the offering of the
Securities, in any form of general solicitation or general advertising within
the meaning of Rule 502 under the Securities Act.  With respect to those
Securities sold in reliance upon Regulation S, (i) none of the Company, its
Affiliates or any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company makes no representation or warranty) has
engaged or will engage in any directed selling efforts within the meaning of
Regulation S and (ii) each of the Company and its Affiliates and any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has complied and will comply with
the offering restrictions set forth in Regulation S.
 
(c) Eligibility for Resale under Rule 144A.  The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.
 
(d) The Pricing Disclosure Package and Offering Memorandum. Neither the Pricing
Disclosure Package, as of the Time of Sale, nor the Final Offering Memorandum,
as of its date or (as amended or supplemented in accordance with Section 3(a),
as applicable) as of the Closing Date, contains or represents an untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Final Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the Final
Offering Memorandum or amendment or supplement thereto, as the case may be.  The
Pricing Disclosure Package contains, and the Final Offering Memorandum will
contain, all the information specified in, and meeting the requirements of, Rule
144A.  The Company has not distributed and will not distribute, prior to the
later of the Closing Date and the completion of the Initial Purchasers’
distribution of the Securities, any offering material in connection with the
offering and sale of the Securities other than the Pricing Disclosure Package
and the Final Offering Memorandum.
 
(e) Company Additional Written Communications.  The Company has not prepared,
made, used, authorized, approved or distributed and will not prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or solicitation of an offer to buy the Securities other than (i)
the Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show or other written communications, in each case used in
accordance with Section 3(a).  Each such communication by the Company or its
agents and representatives pursuant to clause (iii) of the preceding sentence
(each, a “Company Additional Written Communication”), when taken together with
the Pricing Disclosure Package, did not as of the Time of Sale, and at the
Closing Date will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the
 
-4-

--------------------------------------------------------------------------------


circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through the Representatives expressly for use
in any Company Additional Written Communication.
 
(f) Incorporated Documents.  The documents incorporated or deemed to be
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission (collectively, the “Incorporated
Documents”) complied and will comply in all material respects with the
requirements of the Exchange Act.  Each such Incorporated Document, when taken
together with the Pricing Disclosure Package, did not as of the Time of Sale,
and at the Closing Date will not, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
 
(g) The Purchase Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company and each Guarantor.
 
(h) The Registration Rights Agreement and DTC Agreement.  The Registration
Rights Agreement has been duly authorized and, on the Closing Date, will have
been duly executed and delivered by, and will constitute a valid and binding
agreement of, the Company and each Guarantor, enforceable in accordance with its
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification may be limited by applicable
law.  The DTC Agreement has been duly authorized and, on the Closing Date, will
have been duly executed and delivered by, and will constitute a valid and
binding agreement of, the Company, enforceable in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
 
(i) Authorization of the Notes, the Guarantees and the Exchange Notes.  The
Notes to be purchased by the Initial Purchasers from the Company will on the
Closing Date be in the form contemplated by the Indenture, have been duly
authorized for issuance and sale pursuant to this Agreement and the Indenture
and, at the Closing Date, will have been duly executed by the Company and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles and will be
entitled to the benefits of the Indenture.  The Exchange Notes have been duly
and validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will
 
-5-

--------------------------------------------------------------------------------


constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or affecting enforcement of the rights and remedies of creditors or
by general principles of equity and will be entitled to the benefits of the
Indenture.  The Guarantees of the Notes on the Closing Date and the Guarantees
of the Exchange Notes when issued will be in the respective forms contemplated
by the Indenture and have been duly authorized for issuance pursuant to this
Agreement and the Indenture; the Guarantees of the Notes, at the Closing Date,
will have been duly executed by each of the Guarantors and, when the Notes have
been authenticated in the manner provided for in the Indenture and issued and
delivered against payment of the purchase price therefor, the Guarantees of the
Notes will constitute valid and binding agreements of the Guarantors; and, when
the Exchange Notes have been authenticated in the manner provided for in the
Indenture and issued and delivered in accordance with the Registration Rights
Agreement, the Guarantees of the Exchange Notes will constitute valid and
binding agreements of the Guarantors, in each case, enforceable in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.
 
(j) Authorization of the Indenture.  The Indenture has been duly authorized by
the Company and each Guarantor and, at the Closing Date, will have been duly
executed and delivered by the Company and each Guarantor and will constitute a
valid and binding agreement of the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
rights and remedies of creditors or by general equitable principles.
 
(k) Description of the Securities and the Indenture.  The descriptions of the
Securities, the Exchange Securities, the Indenture and the Registration Rights
Agreement contained in the Offering Memorandum conform in all material respects
to the terms of the Securities, the Exchange Securities and the Indenture.
 
(l) No Material Adverse Effect.  Except as otherwise disclosed in the Offering
Memorandum (exclusive of any amendment or supplement thereto), subsequent to the
respective dates as of which information is given in the Offering Memorandum
(exclusive of any amendment or supplement thereto):  (i) there has been no
material adverse effect, or any development that could reasonably be expected to
result in a material adverse effect, on the condition (financial or otherwise)
,prospects, earnings, business or properties of Parent and its subsidiaries,
taken as a whole, whether or not arising from transactions in the ordinary
course of business (a “Material Adverse Effect”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the
 
-6-

--------------------------------------------------------------------------------


Company or other subsidiaries, any of its subsidiaries on any class of capital
stock or repurchase or redemption by the Company or any of its subsidiaries of
any class of capital stock.
 
(m) Independent Accountants.  PricewaterhouseCoopers LLP, which expressed its
opinion with respect to certain of the financial statements (which term as used
in this Agreement includes the related notes thereto) and supporting schedules
included or incorporated by reference in the Offering Memorandum, is an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the rules of the Public Company Accounting
Oversight Board, and any non-audit services provided by PricewaterhouseCoopers
LLP to the Company or any of the Guarantors have been approved by the Audit
Committee of the Board of Directors of the Parent.
 
(n) Preparation of the Financial Statements.  The financial statements, together
with the related schedules and notes, included or incorporated by reference in
the Offering Memorandum present fairly in all material respects the consolidated
financial position of the entities to which they relate as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  Such financial statements have been prepared in conformity with
generally accepted accounting principles as applied in the United States applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto.  The financial data set forth in
the Offering Memorandum under the caption “Summary–Summary Selected Financial
Data” fairly present the information set forth therein on a basis consistent
with that of the audited financial statements contained or incorporated by
reference in the Offering Memorandum.  The statistical and market-related data
and forward-looking statements included or incorporated by reference in the
Offering Memorandum are based on or derived from sources that Parent, the
Company and their subsidiaries believe to be reliable and accurate in all
material respects and represent their good faith estimates that are made on the
basis of data derived from such sources.
 
(o) Incorporation and Good Standing of the Company, the Guarantors and each of
their Subsidiaries.  Each of the Company, the Guarantors and their respective
subsidiaries has been duly incorporated or formed, as applicable, and is validly
existing as a corporation, limited partnership or limited liability company, as
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, as applicable, and has corporate, partnership or
limited liability company, as applicable, power and authority to own, lease and
operate its properties and to conduct its business as described in the Offering
Memorandum and, in the case of the Company and the Guarantors, to enter into and
perform its obligations under each of this Agreement, the Registration Rights
Agreement, the DTC Agreement, the Securities, the Exchange Securities and the
Indenture.  Each of the Company, the Guarantors and their respective
subsidiaries is duly qualified as a foreign corporation, limited partnership or
limited liability company, as applicable, to transact business and is in good
standing or equivalent status in each jurisdiction in which such qualification
is required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing (i) would not reasonably be expected to have a
material adverse effect on the performance of this
 
-7-

--------------------------------------------------------------------------------


Agreement, the Registration Rights Agreement, the DTC Agreement, the Securities,
the Exchange Securities and the Indenture, or the consummation of any of the
transactions contemplated hereby or thereby or (ii) would not, individually or
in the aggregate, result in a Material Adverse Effect.  All the outstanding
shares of capital stock or limited liability company interests of each of the
Company, the Guarantors and each of their respective subsidiaries have been duly
authorized and validly issued and are fully paid and nonassessable and, except
as otherwise set forth in the Offering Memorandum, all outstanding shares of
capital stock or limited liability company interests of each subsidiary are
owned by Parent either directly or through wholly owned subsidiaries free and
clear of any security interest, mortgage, pledge, lien, encumbrance or claim.
Parent does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21 to
the Company’s Annual Report on Form 10-K for the fiscal year ended March 31,
2009.
 
(p) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required.  Neither the Company, the Guarantors nor any of their
respective subsidiaries is (i) in violation of its charter, bylaws or other
constitutive document; (ii) in default (or, with the giving of notice or lapse
of time, would be in default) (“Default”) under any indenture, mortgage, loan or
credit agreement, note, contract, franchise, lease or other instrument to which
the Company, any Guarantor or any of their respective subsidiaries is a party or
by which it or any of them may be bound (including without limitation, the
Existing Credit Facility and the 2012 Indenture or to which any of the property
or assets of the Company, any Guarantor or any of their respective subsidiaries
is subject (each, an “Existing Instrument”); or (iii) in violation under any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company, any Guarantor or any of their respective subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company, any Guarantor or any such
subsidiary or any of its properties, as applicable, except, in the case of
clauses (ii) and (iii) above where such violation or Default, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.  The Company’s and each Guarantors execution, delivery
and performance of this Agreement, the Registration Rights Agreement, the DTC
Agreement, the Indenture, the New Credit Facilities, the issuance and delivery
of the Securities and the Exchange Securities, the consummation of any other of
the transactions contemplated hereby and thereby and by the Offering Memorandum,
and the performance by the Company or any Guarantor of its obligations hereunder
or thereunder (i) have been duly authorized by all necessary corporate action
and will not result in any violation of the provisions of the charter, bylaws or
other constitutive document of the Company, any Guarantor or any of their
respective subsidiaries, (ii) will not conflict with or constitute a breach of,
or Default or a Debt Repayment Triggering Event (as defined below) under, or
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company, any Guarantor or any of their respective
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in the violation of any statute,
law, rule, regulation, judgment, order or decree applicable to the Company, any
Guarantor or any of their respective subsidiaries of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
 
-8-

--------------------------------------------------------------------------------


jurisdiction over the Company, any Guarantor or any of their respective
subsidiaries or any of its or their properties, as applicable, except, in the
case of clauses (ii) and (iii) above, where such conflicts, breaches, Defaults,
liens, charges or encumbrances, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.  No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental or regulatory authority or agency is required for
the Company’s execution, delivery and performance of this Agreement, the
Registration Rights Agreement, the DTC Agreement or the Indenture, or the
issuance and delivery of the Securities or the Exchange Securities, or
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum, except such as have been obtained or made by the Company
and are in full force and effect under the Securities Act, applicable securities
laws of the several states of the United States or provinces of Canada and
except such as may be required by the securities laws of the several states of
the United States or provinces of Canada with respect to the Company’s
obligations under the Registration Rights Agreement.  As used herein, a “Debt
Repayment Triggering Event” means any event or condition which gives, or with
the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Parent or any of its subsidiaries.
 
(q) No Material Actions or Proceedings.  No action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company, any Guarantor or any of their respective subsidiaries or
properties is pending or, to the knowledge of Parent and the Company, threatened
that would reasonably be expected to have a Material Adverse Effect, except as
set forth in or contemplated in the Offering Memorandum (exclusive of any
amendment or supplement thereto).
 
(r) Intellectual Property Rights.  Parent and its subsidiaries own, possess,
license or otherwise have the right to use, all patents, trademarks, service
marks, trade names, copyrights, Internet domain names (in each case including
all registrations and applications to register same), inventions, trade secrets,
technology, know-how and other intellectual property necessary for the conduct
of Parent’s and its subsidiaries’ business as now conducted and as currently
proposed to be conducted (collectively, the “Intellectual Property”), except
where the failure to own, possess, license or have the right to so use would not
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in the Offering Memorandum, and except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) Parent
or one of its subsidiaries owns, or has the right to use, all the Intellectual
Property free and clear in all material respects of all adverse claims, liens or
other encumbrances; (ii) to the knowledge of Parent and the Company, there is no
material infringement by third parties of any such Intellectual Property;
(iii) there is no pending or, to the knowledge of Parent and the Company,
 
-9-

--------------------------------------------------------------------------------


threatened action, suit, proceeding or claim by any third party challenging
Parent’s or its subsidiaries’ rights in or to any such Intellectual Property,
and the Company is unaware of any facts that would form a reasonable basis for
any such claim; (iv) there is no pending or, to the knowledge of Parent and the
Company, threatened action, suit, proceeding or claim by any third party
challenging the validity or scope of any such Intellectual Property, and the
Company is unaware of any facts that would form a reasonable basis for any such
claim; and (v) there is no pending or threatened action, suit, proceeding or
claim by others that Parent or any subsidiary infringes or otherwise violates
any patent, trademark, copyright, trade secret or other intellectual property
rights of any third party, and the Company is unaware of any fact that would
form a reasonable basis for any such claim.
 
(s) All Necessary Permits, etc.  Each of the Company, the Guarantors and their
respective subsidiaries possess all licenses, certificates, permits and other
authorizations issued by the appropriate U.S. federal, state or non-U.S.
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such licenses, certificates, permits or other
authorizations would not reasonably be expected to have a Material Adverse
Effect, and neither the Company, the Guarantors nor any of their respective
subsidiaries have received any notice of proceedings relating to the revocation
or modification of any such license, certificate, authorization or permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would reasonably be expected to have a Material Adverse Effect, except
as discussed in the Offering Memorandum (exclusive of any amendment or
supplement thereto).
 
(t) Title to Properties.  Each of the Company, the Guarantors and their
respective subsidiaries owns or leases all such properties as are necessary to
the conduct of their respective operations as presently conducted, except where
the failure to own or lease a property or properties would not reasonably be
expected to have a Material Adverse Effect.
 
(u) Tax Law Compliance.  Each of the Company, the Guarantors and each of their
subsidiaries has filed all non-U.S., U.S. federal, state and local tax returns
that are required to be filed or has requested extensions thereof (except in any
case in which the failure so to file would not have a Material Adverse Effect
and except as set forth in or contemplated in the Offering Memorandum (exclusive
of any amendment or supplement thereto)) and has paid all taxes required to be
paid by it and any other assessment, fine or penalty levied against it, to the
extent that any of the foregoing is due and payable, except for any such
assessment, fine or penalty that is currently being contested in good faith or
the non-payment of which would not reasonably be expected to have a Material
Adverse Effect and except as set forth in or contemplated in the Offering
Memorandum (exclusive of any amendment or supplement thereto).
 
(v) Company and Guarantors Not an “Investment Company”.  The Company has been
advised of the rules and requirements under the Investment Company Act of 1940,
as amended (the “Investment Company Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder).  Neither
the Company nor any Guarantor is, or after receipt of payment for the Securities
will be, an “investment company” within the meaning of the Investment Company
Act and will conduct its business in a manner so that it will not become subject
to the Investment Company Act.
 
-10-

--------------------------------------------------------------------------------


(w) Insurance.  Each of the Company, the Guarantors and their subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which they are engaged.
 
(x) No Price Stabilization or Manipulation.  None of the Company or any of the
Guarantors has taken or will take, directly or indirectly, any action designed
to or that might be reasonably expected to cause or result, in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.
 
(y) Solvency.  Each of the Company and the Guarantors is, and immediately after
the Closing Date will be, Solvent.  As used herein, the term “Solvent” means,
with respect to any person on a particular date, that on such date (i) the fair
market value of the assets of such person is greater than the total amount of
liabilities (including contingent liabilities) of such person, (ii) the present
fair salable value of the assets of such person is greater than the amount that
will be required to pay the probable liabilities of such person on its debts as
they become absolute and matured, (iii) such person is able to realize upon its
assets and pay its debts and other liabilities, including contingent
obligations, as they mature and (iv) such person does not have unreasonably
small capital.
 
(z) Compliance with Sarbanes-Oxley.  Parent and its subsidiaries and their
respective officers and directors are in compliance with the applicable
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder).
 
(aa) Company’s Accounting System.  Parent and its subsidiaries, on a
consolidated basis, maintain a system of internal controls over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
that is in compliance with the Exchange Act and is designed to provide
reasonable assurances that:  (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Parent’s independent registered public accounting firm and the
Audit Committee of the Board of Directors of Parent have been advised
of:  (i) any significant deficiencies or material weaknesses in the design or
operation of internal control over financial reporting which could adversely
affect Parent’s ability to record, process, summarize, and report financial
data; and (ii) any fraud, whether or not material, that involves management or
other employees who have a role in Parent’s internal control over financial
reporting; and since the date of the most recent evaluation of such internal
control, there have been no significant changes in internal control or in other
factors that could significantly affect internal control, including any
corrective actions with regard to significant deficiencies and material
weaknesses.
 
-11-

--------------------------------------------------------------------------------


(bb) Disclosure Controls and Procedures.  Parent has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15e and
15d-15 under the Exchange Act) that are designed to ensure that material
information relating to Parent and its subsidiaries is made known to the chief
executive officer and chief financial officer of Parent by others within Parent
or any of its subsidiaries, and such disclosure controls and procedures are
reasonably effective to perform the functions for which they were established
subject to the limitations of any such control system.
 
(cc) Regulations T, U, X.  Neither the Company nor any Guarantor nor any of
their respective subsidiaries nor any agent thereof acting on their behalf has
taken, and none of them will take, any action that might cause this Agreement or
the issuance or sale of the Securities to violate Regulation T, Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System.
 
(dd) Compliance with and Liability under Environmental Laws.  Except as would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect:  (i) each of Parent and its subsidiaries and their
respective operations and facilities, and to the knowledge of Responsible
Officers (defined below) of the Parent and the Company the operations, real
property and other assets of the persons providing manufacturing, warehousing
and/or distribution services to Parent and each of its Subsidiaries (in each
case solely to the extent related to the performance of such services) (“Service
Contractors”), and their respective operations and facilities, are in compliance
with, and not subject to any known liabilities under, applicable Environmental
Laws, which compliance includes, without limitation, having obtained and being
in compliance with any permits, licenses or other governmental authorizations or
approvals, and having made all filings and provided all financial assurances and
notices, required for the ownership and operation of their respective
businesses, properties and facilities  under applicable Environmental Laws, and
compliance with the terms and conditions thereof; (ii) neither Parent nor any of
its subsidiaries has received any written communication, whether from a
governmental authority, citizens group, employee or otherwise, that alleges that
Parent or any of its subsidiaries is in violation of any Environmental Law;
(iii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which Parent has
received written notice, and no written notice by any person or entity alleging
actual or potential liability on the part of Parent or any of its subsidiaries
based on or pursuant to any Environmental Law pending or, to the knowledge of
Parent and the Company, threatened against Parent or any of its subsidiaries or
any person or entity whose liability under or pursuant to any Environmental Law
Parent or any of its subsidiaries has retained or assumed either contractually
or by operation of law; (iv) neither Parent nor any of its subsidiaries is
conducting or paying for, in whole or in part, any investigation, response or
other corrective action pursuant to any Environmental Law at any site or
facility, nor is any of them subject or a party to any order, judgment, decree,
contract or agreement which imposes any obligation or liability under any
Environmental Law; (v) no lien, charge, encumbrance or restriction has been
recorded pursuant to any Environmental Law with respect to any assets, facility
or property owned, operated or leased by Parent or any of its subsidiaries; and
(vi) there are no past or present actions, activities, circumstances, conditions
or occurrences, including, without limitation, the Release or threatened Release
of any Material of Environmental Concern
 
-12-

--------------------------------------------------------------------------------


or distribution of any product,, that could reasonably be expected to result in
a violation of or liability under any Environmental Law on the part of Parent or
any of its subsidiaries, or to the knowledge of the Responsible Officers of the
Parent and the Company on the part of any Service Contractor, including without
limitation, any such liability which Parent or any of its subsidiaries has
retained or assumed either contractually or by operation of law.
 
For purposes of this Agreement, “Environment” means ambient air, indoor air,
surface water, groundwater, drinking water, soil, surface and subsurface strata,
and natural resources such as wetlands, flora and fauna. “Environmental Laws”
means the common law and all federal, state, local and foreign laws or
regulations, ordinances, codes, orders, decrees, judgments and injunctions
issued, promulgated or entered thereunder, relating to pollution or protection
of the Environment or human health, including without limitation, those relating
to (i) the Release or threatened Release of Materials of Environmental Concern;
and (ii) the manufacture, processing, distribution, use, generation, treatment,
storage, transport, handling or recycling of Materials of Environmental
Concern.  “Materials of Environmental Concern” means any substance, material,
pollutant, contaminant, chemical, waste, compound, or constituent, in any form,
including without limitation, petroleum and petroleum products, and pesticides,
subject to regulation or which can give rise to liability under any
Environmental Law.  “Release” means any release, spill, emission, discharge,
deposit, disposal, leaking, pumping, pouring, dumping, emptying, injection or
leaching into the Environment, or into, from or through any building, structure
or facility.  For purposes of this Section 1(dd) only, “Responsible Officer”
means, with respect to any person, any of the principal executive officers,
managing members or general partners of such person but, in any event, with
respect to financial matters, the chief financial officer of such person.
 
(ee) ERISA Compliance.  Parent and its subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974 (as
amended, “ERISA,” which term, as used herein, includes the regulations and
published interpretations thereunder) established or maintained by Parent, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA and, to the knowledge of Parent and the
Company, each “multiemployer plan” (as defined in Section 4001 of ERISA) to
which Parent, its subsidiaries or an ERISA Affiliate contributes (a
“Multiemployer Plan”) is in compliance in all material respects with
ERISA.  “ERISA Affiliate” means, with respect to Parent or a subsidiary, any
member of any group of organizations described in Section 414 of the Internal
Revenue Code of 1986 (as amended, the “Code,” which term, as used herein,
includes the regulations and published interpretations thereunder) of which
Parent or such subsidiary is a member.  No “reportable event” (as defined under
ERISA) has occurred or is reasonably expected to occur with respect to any
“employee benefit plan” established or maintained by Parent, its subsidiaries or
any of their ERISA Affiliates.  No “single employer plan” (as defined in Section
4001 of ERISA) established or maintained by Parent, its subsidiaries or any of
their ERISA Affiliates, if such “employee benefit plan” were terminated, would
have any “amount of unfunded benefit liabilities” (as defined under
ERISA).  Neither Parent, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal
 
-13-

--------------------------------------------------------------------------------


from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of
the Code.  Each “employee benefit plan” established or maintained by Parent, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.
 
(ff) Compliance with Labor Laws.  Except as would not, individually or in the
aggregate, result in a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the knowledge of Parent and the Company,
threatened against Parent or any of its subsidiaries before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements pending, or to the knowledge of Parent
and the Company, threatened, against Parent or any of its subsidiaries, (B) no
strike, labor dispute, slowdown or stoppage pending or, to the knowledge of
Parent and the Company, threatened against Parent or any of its subsidiaries and
(C) no union representation question existing with respect to the employees of
Parent or any of its subsidiaries and, to the knowledge of Parent and the
Company, no union organizing activities taking place and (ii) there has been no
violation of any federal, state or local law relating to discrimination in
hiring, promotion or pay of employees or of any applicable wage or hour laws.
 
(gg) Related Party Transactions.  No relationship, direct or indirect, exists
between or among any of Parent or any Affiliate of Parent, on the one hand, and
any director, officer, member, stockholder, customer or supplier of Parent or
any Affiliate of Parent, on the other hand, which would be required by Item 404
of the Commission’s Regulation S-K to be disclosed which is not so disclosed in
the Offering Memorandum.  There are no outstanding loans, advances (except
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by Parent or any Affiliate of Parent to or for the benefit of
any of the officers or directors of Parent or any Affiliate of Parent or any of
their respective family members.
 
(hh) No Unlawful Contributions or Other Payments.  Neither Parent nor any of its
subsidiaries nor, to the knowledge of Parent and the Company, any director,
officer, agent, employee or Affiliate of Parent or any of its subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the FCPA (as defined below), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and Parent, its subsidiaries and, to the
knowledge of Parent and the Company, its Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.
 
“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.
 
-14-

--------------------------------------------------------------------------------


(ii) No Conflict with Money Laundering Laws.  The operations of Parent and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving Parent or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of Parent and the Company, threatened.
 
(jj) No Conflict with OFAC Laws.  Neither Parent nor any of its subsidiaries
nor, to the knowledge of Parent and the Company, any director, officer, agent,
employee or Affiliate of Parent or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
 
(kk) Regulation S.  The Company, the Guarantors and their respective Affiliates
and all persons acting on their behalf (other than the Initial Purchasers, as to
whom the Company and the Guarantors make no representation) have complied with
and will comply with the offering restrictions requirements of Regulation S in
connection with the offering of the Securities outside the United States and, in
connection therewith, the Offering Memorandum will contain the disclosure
required by Rule 902.  The Securities sold in reliance on Regulation S will be
represented upon issuance by a temporary global security that may not be
exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of the Securities Act and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.
 
Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.
 
SECTION 2. Purchase, Sale and Delivery of the Securities.
 
(a) The Securities.  Each of the Company and the Guarantors agrees to issue and
sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
96.564% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms, subject to the conditions thereto, herein set
forth.
 
-15-

--------------------------------------------------------------------------------


(b) The Closing Date.  Delivery of certificates for the Securities in definitive
form to be purchased by the Initial Purchasers and payment therefor shall be
made at the offices of Cahill Gordon & Reindel llp, 80 Pine Street, New York,
New York 10005 (or such other place as may be agreed to by the Company and the
Representatives) at 9:00 a.m. New York City time, on March 24, 2010, or such
other time and date as the Representatives shall designate by notice to the
Company (the time and date of such closing are called the “Closing Date”).  The
Company hereby acknowledges that circumstances under which the Representatives
may provide notice to postpone the Closing Date as originally scheduled include,
but are in no way limited to, any determination by the Company or the Initial
Purchasers to recirculate to investors copies of an amended or supplemented
Offering Memorandum or a delay as contemplated by the provisions of Section 17
hereof.
 
(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Representatives for the accounts of the several Initial
Purchasers certificates for the Securities at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor.  The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as the Representatives may designate.  Time shall be
of the essence, and delivery at the time and place specified in this Agreement
is a further condition to the obligations of the Initial Purchasers.
 
(d) Initial Purchasers as Qualified Institutional Buyers.  Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that:
 
(i) this Agreement has been duly authorized, executed and delivered by each
Initial Purchaser;
 
(ii) it will offer and sell Securities only to (a) persons who it reasonably
believes are “qualified institutional buyers” within the meaning of Rule 144A
(“Qualified Institutional Buyers”) in transactions meeting the requirements of
Rule 144A or (b) upon the terms and conditions set forth in Annex I to this
Agreement;
 
(iii) it is an institutional “accredited investor” within the meaning of Rule
501(a)(1), (2), (3) or (7) under the Securities Act; and
 
(iv) it will not offer or sell Securities by, any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.
 
SECTION 3. Additional Covenants.  Each of the Company and the Guarantors further
covenants and agrees with each Initial Purchaser as follows:
 
(a) Preparation of Final Offering Memorandum; Initial Purchasers’ Review of
Proposed Amendments and Supplements and Company Additional Written
Communications.  As promptly as practicable following the Time of Sale and in
any event not later than the second business day following the date hereof, the
Company shall prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall
 
-16-

--------------------------------------------------------------------------------


consist of the Preliminary Offering Memorandum as modified only by the
information contained in the Pricing Supplement.  The Company shall not amend or
supplement the Preliminary Offering Memorandum or the Pricing Supplement.  The
Company shall not amend or supplement the Final Offering Memorandum prior to the
Closing Date unless the Representatives shall previously have been furnished a
copy of the proposed amendment or supplement at least two business days prior to
the proposed use or filing, and shall not have objected to such amendment or
supplement.  Before making, preparing, using, authorizing, approving or
distributing any Company Additional Written Communication, the Company shall
furnish to the Representatives a copy of such written communication for review
and shall not make, prepare, use, authorize, approve or distribute any such
written communication to which the Representatives reasonably object.
 
(b) Amendments and Supplements to the Final Offering Memorandum and Other
Securities Act Matters.  If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which any of the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Pricing Disclosure Package to comply with law, the Company
and the Guarantors will immediately notify the Initial Purchasers thereof and
forthwith prepare and (subject to Section 3(a) hereof) furnish to the Initial
Purchasers such amendments or supplements to any of the Pricing Disclosure
Package as may be necessary so that the statements in any of the Pricing
Disclosure Package as so amended or supplemented will not, in the light of the
circumstances under which they were made, be misleading or so that any of the
Pricing Disclosure Package will comply with all applicable law.  If, prior to
the completion of the placement of the Securities by the Initial Purchasers with
the Subsequent Purchasers, any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Final Offering Memorandum,
as then amended or supplemented, in order to make the statements therein, in the
light of the circumstances when the Final Offering Memorandum is delivered to a
Subsequent Purchaser, not misleading, or if in the judgment of the
Representatives or counsel for the Initial Purchasers it is otherwise necessary
to amend or supplement the Final Offering Memorandum to comply with law, the
Company and the Guarantors agree to promptly prepare (subject to Section 3
hereof), file with the Commission and furnish at its own expense to the Initial
Purchasers, amendments or supplements to the Final Offering Memorandum so that
the statements in the Final Offering Memorandum as so amended or supplemented
will not, in the light of the circumstances at the Closing Date and at the time
of sale of Securities, be misleading or so that the Final Offering Memorandum,
as amended or supplemented, will comply with all applicable law.
 
Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Representatives, or any of their
Affiliates are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, to periodically amend
the applicable registration statement so that the information contained therein
complies with the requirements of Section 10 of the Securities Act, to amend the
applicable registration statement or supplement the related prospectus or the
 
-17-

--------------------------------------------------------------------------------


documents incorporated therein when necessary to reflect any material changes in
the information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is so
delivered, not misleading and to provide the Initial Purchasers with copies of
each amendment or supplement filed and such other documents as the Initial
Purchasers may reasonably request.
 
The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.
 
(c) Copies of the Offering Memorandum.  The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall reasonably request.
 
(d) Blue Sky Compliance.  Each of the Company and the Guarantors shall cooperate
with the Representatives and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States, the provinces of Canada or any other
jurisdictions designated by the Representatives, and shall comply with such laws
and shall continue such qualifications, registrations and exemptions in effect
so long as required for the distribution of the Securities.  None of the Company
or any of the Guarantors will be required to qualify as a foreign corporation or
to take any action that would subject it to general service of process in any
such jurisdiction where it is not presently qualified or where it would be
subject to taxation as a foreign corporation.  The Company shall advise the
Representatives promptly of the suspension of the qualification or registration
of (or any such exemption relating to) the Securities for offering, sale or
trading in any jurisdiction or any initiation or threat of any proceeding for
any such purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, each of the Company and the Guarantors
shall use its commercially reasonable efforts to obtain the withdrawal thereof
at the earliest possible moment.
 
(e) Use of Proceeds.  The Company shall apply the net proceeds from the sale of
the Securities sold by it in the manner described under the caption “Use of
Proceeds” in the Pricing Disclosure Package.
 
(f) The Depositary.  The Company shall cooperate with the Initial Purchasers and
use its commercially reasonable efforts to permit the Securities to be eligible
for clearance and settlement through the facilities of the Depositary.
 
(g) Additional Issuer Information.  Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, Parent
shall file, on a timely basis, with the Commission and the New York Stock
Exchange (the
 
-18-

--------------------------------------------------------------------------------


“NYSE”) all reports and documents required to be filed under Section 13 or 15 of
the Exchange Act.  Additionally, at any time when Parent is not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of the Securities, Parent shall furnish, at its
expense, upon request, to holders and beneficial owners of Securities and
prospective purchasers of Securities information satisfying the requirements of
Rule 144A(d).
 
(h) Agreement Not To Offer or Sell Additional Securities.  During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of the Representatives (which consent may be withheld at the
sole discretion of the Representatives), directly or indirectly, sell, offer,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).
 
(i) Future Reports to the Initial Purchasers.  Whether or not required by the
Commission, so long as any Notes are outstanding, the Parent will furnish to the
holders of Notes, within the time periods specified in the Commission’s rules
and regulations for a company subject to reporting under Section 13(a) or 15(d)
of the Exchange Act:
 
(1)          all quarterly and annual financial information of the Parent that
would be required to be contained in a filing with the Commission on Forms 10-Q
and 10-K if the Parent were required to file such forms, including a
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” and, with respect to the annual information only, a report on the
annual financial statements by the Parent’s certified independent accountants;
and
 
(2)          all current reports that would be required to be filed with the
Commission on Form 8-K if the Parent were required to file such reports.
 
In addition, whether or not required by the Commission, the Parent will file a
copy of all of the information and reports referred to in clauses (1) and (2)
above with the Commission for public availability within the time periods
specified in the Commission’s rules and regulations for a company subject to
reporting under Section 13(a) or 15(d) of the Exchange Act (unless the
Commission will not accept such a filing) and make such information available to
securities analysts and prospective investors upon request.  Notwithstanding the
foregoing, to the extent the Parent files the information and reports referred
to in clauses (1) and (2) above with the Commission and such information is
publicly available on the Internet, the Parent shall be deemed to be in
compliance with its obligations to furnish such information to the holders of
the Notes and to make such information available to securities analysts and
prospective investors.
 
-19-

--------------------------------------------------------------------------------


(j) No Integration.  The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.
 
(k) No General Solicitation or Directed Selling Efforts.  The Company agrees
that it will not and will not permit any of its Affiliates or any other person
acting on its or their behalf (other than the Initial Purchasers, as to which no
covenant is given) to (i) solicit offers for, or offer or sell, the Securities
by means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act or (ii) engage
in any directed selling efforts with respect to the Securities within the
meaning of Regulation S, and the Company will and will cause all such persons to
comply with the offering restrictions requirement of Regulation S with respect
to the Securities.
 
(l) No Restricted Resales.  The Company will not, and will not permit any of its
Affiliates to resell any of the Notes that have been reacquired by any of them.
 
(m) Legended Securities.  Each certificate for a Security will bear the legend
contained in “Transfer Restrictions” in the Preliminary Offering Memorandum for
the time period and upon the other terms stated in the Preliminary Offering
Memorandum.
 
The Representatives on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the foregoing covenants or extend the time for
their performance.
 
SECTION 4. Payment of Expenses.  Each of the Company and the Guarantors agrees
to pay all costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors,
(iv) all costs and expenses incurred in connection with the preparation,
printing, filing, shipping and distribution of the Pricing Disclosure Package
and the Final Offering Memorandum (including financial statements and exhibits),
and all amendments and supplements thereto, this Agreement, the Registration
Rights Agreement, the Indenture, the DTC Agreement and the Notes and Guarantees,
(v) all filing fees, attorneys’ fees and expenses incurred by the Company, the
Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United
 
-20-

--------------------------------------------------------------------------------


States, the provinces of Canada or other jurisdictions designated by the Initial
Purchasers (including, without limitation, the cost of preparing, printing and
mailing preliminary and final blue sky or legal investment memoranda and any
related supplements to the Pricing Disclosure Package or the Final Offering
Memorandum), (vi) the fees and expenses of the Trustee, including the fees and
disbursements of counsel for the Trustee in connection with the Indenture, the
Securities and the Exchange Securities, (vii) any fees payable in connection
with the rating of the Securities or the Exchange Securities with the ratings
agencies, (viii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by FINRA, if any, of the terms of the sale of the Securities or the Exchange
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Guarantors of their respective other obligations under this
Agreement and (x) all expenses incident to the “road show” for the offering of
the Securities, including the cost of any chartered airplane or other
transportation.  Except as provided in this Section 4 and Sections 6, 8 and 9
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel.
 
SECTION 5. Conditions of the Obligations of the Initial Purchasers.  The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:
 
(a) Accountants’ Comfort Letter.  On the date hereof, the Initial Purchasers
shall have received from PricewaterhouseCoopers LLP, the independent registered
public accounting firm for the Company, a “comfort letter” dated the date hereof
addressed to the Initial Purchasers, in form and substance satisfactory to the
Representatives, covering the financial information in the Pricing Disclosure
Package and other customary matters.  In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives, in the form of the
“comfort letter” delivered on the date hereof, except that (i) it shall cover
the financial information in the Final Offering Memorandum and any amendment or
supplement thereto and (ii) procedures shall be brought down to a date no more
than 5 days prior to the Closing Date.
 
(b) No Material Adverse Effect or Ratings Agency Change.  For the period from
and after the date of this Agreement and prior to the Closing Date:
 
(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Effect; and
 
(ii) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of its subsidiaries or any of their
securi-
 
-21-

--------------------------------------------------------------------------------


ties or indebtedness by any “nationally recognized statistical rating
organization” as such term is defined for purposes of Rule 436 under the
Securities Act.
 
(c) Opinion of Counsel for the Company.  On the Closing Date the Initial
Purchasers shall have received the favorable opinion of Alston & Bird LLP,
counsel for the Company, dated as of the Closing Date, the form of which is
attached as Exhibit A.
 
(d) Opinion of Counsel for the Initial Purchasers.  On the Closing Date the
Initial Purchasers shall have received the favorable opinion of Cahill Gordon &
Reindel llp, counsel for the Initial Purchasers, dated as of the Closing Date,
with respect to such matters as may be reasonably requested by the Initial
Purchasers.
 
(e) Officers’ Certificate.  On the Closing Date the Initial Purchasers shall
have received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President of the Company and each Guarantor and the Chief
Financial Officer or Chief Accounting Officer of the Company and each Guarantor,
dated as of the Closing Date, to the effect set forth in Section 5(b)(ii)
hereof, and further to the effect that:
 
(i) for the period from and after the date of this Agreement and prior to the
Closing Date there has not occurred any Material Adverse Effect;
 
(ii) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the date
hereof and are true and correct as of the Closing Date with the same force and
effect as though expressly made on and as of the Closing Date; and
 
(iii) the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to the Closing
Date.
 
(f) Indenture; Registration Rights Agreement.  The Company and the Guarantors
shall have executed and delivered the Indenture, in form and substance
reasonably satisfactory to the Initial Purchasers, and the Initial Purchasers
shall have received executed copies thereof.  The Company and the Guarantors
shall have executed and delivered the Registration Rights Agreement, in form and
substance reasonably satisfactory to the Initial Purchasers, and the Initial
Purchasers shall have received such executed counterparts.
 
(g) Tender Offer, Consent Solicitation and Redemption of 2012 Notes.  On the
Closing Date, the Initial Payment Date (as defined in the Offer to Purchase)
shall have occurred with respect to the Tender Offer, and the requisite consents
from the holders of the 2012 Notes necessary to consummate the Consent
Solicitation and execute a supplemental indenture to the 2012 Indenture with
respect to the proposed amendments to the 2012 Indenture (such proposed
amendments as set forth in the Offer to Purchase) shall have been received, and
such supplemental indenture shall have been executed by the Company, the
guarantors party thereto and the 2012 Trustee, and shall be in full force and
effect.  On the Closing Date, the Company shall have delivered irrevocable
instruc-
 
-22-

--------------------------------------------------------------------------------


tions to the trustee of the 2012 Notes to redeem all 2012 Notes not tendered in
connection with the Tender Offer on or before the Expiration Date (as defined in
the Offer to Purchase) on April 15, 2010, and the Representatives shall have
received a copy of such notice.
 
(h) New Credit Facilities; Release of Collateral; Use of Proceeds.  On the
Closing Date, (1) the New Credit Facilities shall be in full force and effect,
(2) the Company shall have received not less than $150,000,000 gross proceeds
from the term loans thereunder and (3) the Company shall have not less than
$30,000,000 in availability under the revolving credit facility thereunder.  The
Company shall have applied the net proceeds from such term loans and from the
sale of the Securities, and cash on hand, to purchase, redeem or otherwise
retire the 2012 Notes tendered in connection with the Tender Offer and to repay
all amounts outstanding under the Existing Credit Facility, which shall be
terminated, and all security interests in collateral securing amounts
outstanding under the Existing Credit Facility shall have been released pursuant
to documentation satisfactory to the Initial Purchasers (or arrangements for
such release satisfactory to the Initial Purchasers shall have been made).
 
(i) Additional Documents.  On or before the Closing Date, the Initial Purchasers
and counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
 
If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.
 
SECTION 6. Reimbursement of Initial Purchasers’ Expenses.  If this Agreement is
terminated by the Representatives pursuant to Section 5 or clauses (i) or (iv)
of Section 10 hereof, including if the sale to the Initial Purchasers of the
Securities on the Closing Date is not consummated because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or to comply with any provision hereof, the Company agrees to reimburse the
Initial Purchasers, severally, upon demand for all out-of-pocket expenses that
shall have been reasonably incurred by the Initial Purchasers in connection with
the proposed purchase and the offering and sale of the Securities, including,
without limitation, fees and disbursements of counsel, printing expenses, travel
expenses, postage, facsimile and telephone charges.
 
SECTION 7. Offer, Sale and Resale Procedures.  Each of the Initial Purchasers,
on the one hand, and the Company and each of the Guarantors, on the other hand,
hereby agree to observe the following procedures in connection with the offer
and sale of the Securities:
 
(a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales
 
-23-

--------------------------------------------------------------------------------


are made.  Each such offer or sale shall only be made to persons whom the
offeror or seller reasonably believes to be Qualified Institutional Buyers or
non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Securities may be made in reliance
upon Regulation S upon the terms and conditions set forth in Annex I hereto,
which Annex I is hereby expressly made a part hereof.
 
(b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis.  No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.
 
(c) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:
 
“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM.  EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.  THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY
 
-24-

--------------------------------------------------------------------------------


SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND (B)
THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER
OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE
(A) ABOVE.  NO REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE
EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”
 
Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security.
 
SECTION 8. Indemnification.
 
(a) Indemnification of the Initial Purchasers.  Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates, directors, officers and employees, and each
person, if any, who controls any Initial Purchaser within the meaning of the
Securities Act and the Exchange Act against any loss, claim, damage, liability
or expense, as incurred, to which such Initial Purchaser, Affiliate, director,
officer, employee or controlling person may become subject, under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based:  (i) upon any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading; or
(ii) in whole or in part upon any inaccuracy in the representations and
warranties of the Company contained herein; or (iii) in whole or in part upon
any failure of the Company to perform its obligations hereunder or under law; or
(iv) any act or failure to act or any alleged act or failure to act by any
Initial Purchaser in connection with, or relating in any manner to, the offering
contemplated hereby, and which is included as part of or referred to in any
loss, claim, damage, liability or action arising out of or based upon any matter
covered by clause (i) above, provided that the Company shall not be liable under
this clause (iv) to the extent that a court of competent jurisdiction shall have
determined by a final judgment that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its gross negligence or
willful misconduct; and to reimburse each Initial Purchaser and each such
Affiliate, director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel chosen by the
Representatives) as such ex-
 
-25-

--------------------------------------------------------------------------------


penses are reasonably incurred by such Initial Purchaser or such Affiliate,
director, officer, employee or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the foregoing
indemnity agreement shall not apply, with respect to an Initial Purchaser, to
any loss, claim, damage, liability or expense to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, the Pricing Supplement, any Company Additional Written
Communication or the Final Offering Memorandum (or any amendment or supplement
thereto).  The indemnity agreement set forth in this Section 8(a) shall be in
addition to any liabilities that the Company may otherwise have.
 
(b) Indemnification of the Company and the Guarantors.  Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each Guarantor, each of their respective directors and each person, if any, who
controls the Company or any Guarantor within the meaning of the Securities Act
or the Exchange Act, against any loss, claim, damage, liability or expense, as
incurred, to which the Company, any Guarantor or any such director or
controlling person may become subject, under the Securities Act, the Exchange
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained or incorporated by
reference in the Preliminary Offering Memorandum, the Pricing Supplement, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto), or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Preliminary Offering Memorandum, the Pricing Supplement, any Company Additional
Written Communication or the Final Offering Memorandum (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representatives
expressly for use therein; and to reimburse the Company, any Guarantor and each
such director or controlling person for any and all expenses (including the fees
and disbursements of counsel) as such expenses are reasonably incurred by the
Company, any Guarantor or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action.  Each of the Company and the Guarantors
hereby acknowledges that the only information that the Initial Purchasers
through the Representatives have furnished to the Company expressly for use in
the Preliminary Offering Memorandum, the Pricing Supplement, any Company
Additional Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto) are the statements set forth in the second
sentence of the fifth paragraph and the sixth paragraph under the caption “Plan
of Distribution” in the Preliminary Offering Memorandum and the Final Offering
Memorandum.  The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Initial Purchaser may otherwise have.
 
-26-

--------------------------------------------------------------------------------


(c) Notifications and Other Indemnification Procedures.  Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party hereunder for contribution or otherwise than under the
indemnity agreement contained in this Section 8 or to the extent it is not
prejudiced (through the forfeiture of substantive rights and defenses) as a
result of such failure and shall not relieve the indemnifying party from any
liability that the indemnifying party may have to an indemnified party otherwise
than under the provisions of this Section 8 and Section 9.  In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the immediately preceding sentence (it being
understood, however, that the indemnifying party shall not be liable for the
expenses of more than one separate counsel (together with local counsel (in each
jurisdiction)), approved by the indemnifying party (the Representatives in the
case of Sections 8(b) and 9 hereof), representing the indemnified parties who
are parties to such action) or (ii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party.
 
(d) Settlements.  The indemnifying party under this Section 8 shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by this Section 8, the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall
 
-27-

--------------------------------------------------------------------------------


not have reimbursed the indemnified party in accordance with such request or
disputed in good faith the indemnified party’s entitlement to such reimbursement
prior to the date of such settlement.  No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.
 
SECTION 9. Contribution.  If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations.  The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities.  The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.
 
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.
 
-28-

--------------------------------------------------------------------------------


The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.
 
Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it.  No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.  The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A.  For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.
 
SECTION 10. Termination of this Agreement.  Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time:  (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the NYSE
or trading in securities generally on either the Nasdaq Stock Market or the NYSE
shall have been suspended or limited, or minimum or maximum prices shall have
been generally established on any of such quotation system or stock exchange by
the Commission or FINRA; (ii) a general banking moratorium shall have been
declared by any of federal, New York or Delaware authorities; (iii) there shall
have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the
Representatives is material and adverse and makes it impracticable or
inadvisable to proceed with the offering sale or delivery of the Securities in
the manner and on the terms described in the Pricing Disclosure Package or to
enforce contracts for the sale of securities; or (iv) in the judgment of the
Representatives there shall have occurred any Material Adverse Effect.  Any
termination pursuant to this Section 10 shall be without liability on the part
of (i) the Company or any Guarantor to any Initial Purchaser, except that the
Company and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial
Purchaser to the Company or any Guarantor, or (iii) other than as provided in
the preceding clauses (i) and (ii), any party hereto to any other party except
that the provisions of Sections 8 and 9 hereof shall at all times be effective
and shall survive such termination.
 
SECTION 11. Representations and Indemnities to Survive Delivery.  The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, their respective officers and the several Initial
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation
 
-29-

--------------------------------------------------------------------------------


made by or on behalf of any Initial Purchaser, the Company, any Guarantor or any
of their partners, officers or directors or any controlling person, as the case
may be, and will survive delivery of and payment for the Securities sold
hereunder and any termination of this Agreement.
 
SECTION 12. Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered, couriered or facsimiled and confirmed to the parties
hereto as follows:
 
 
If to the Initial Purchasers:

 
 
Banc of America Securities LLC

 
One Bryant Park

 
New York, New York  10036

 
Facsimile: (212) 901-7897

 
Attention: Legal Department

 
 
with copies to (which shall not constitute notice):



 
Cahill Gordon & Reindel llp

 
80 Pine Street

 
New York, New York  10005

 
Facsimile:  (212) 269-5420

 
Attention:  James J. Clark

 
                    Ann S. Makich

 
 
If to the Company or the Guarantors:



 
Prestige Brands, Inc.

90 North Broadway
Irvington, NY 10533
Facsimile:   (914) 524-6821
Attention:   Peter J. Anderson
 
 
with copies to (which shall not constitute notice):



 
Prestige Brands, Inc.

90 North Broadway
Irvington, NY 10533
Facsimile:  (914) 524-7488
Attention:   Legal Department
 
and
 
Alston & Bird LLP
90 Park Avenue
New York, New York  10016
Facsimile:  (212) 210-9494
Attention:  Mark F. McElreath
 
-30-

--------------------------------------------------------------------------------


Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.
 
SECTION 13. Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation
hereunder.  The term “successors” shall not include any Subsequent Purchaser or
other purchaser of the Securities as such from any of the Initial Purchasers
merely by reason of such purchase.
 
SECTION 14. Authority of the Representatives.  Any action by the Initial
Purchasers hereunder may be taken by the Representatives on behalf of the
Initial Purchasers, and any such action taken by the Representatives shall be
binding upon the Initial Purchasers.
 
SECTION 15. Partial Unenforceability.  The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof.  If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
SECTION 16. Governing Law Provisions.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
 
Any legal suit, action or proceeding arising out of or based upon this Agreement
or the transactions contemplated hereby (“Related Proceedings”) may be
instituted in the federal courts of the United States of America located in the
City and County of New York or the courts of the State of New York in each case
located in the City and County of New York (collectively, the “Specified
Courts”), and each party irrevocably submits to the exclusive jurisdiction
(except for suits, actions, or proceedings instituted in regard to the
enforcement of a judgment of any Specified Court in a Related Proceeding, as to
which such jurisdiction is non-exclusive) of the Specified Courts in any Related
Proceeding.  Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
Related Proceeding brought in any Specified Court.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any Specified
Proceeding in the Specified Courts and irrevocably and unconditionally waive and
agree not to plead or claim in any Specified Court that any Related Proceeding
brought in any Specified Court has been brought in an inconvenient forum.
 
SECTION 17. Default of One or More of the Several Initial Purchasers.  If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
 
-31-

--------------------------------------------------------------------------------


date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date.  If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination.  In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Final Offering Memorandum or any other
documents or arrangements may be effected.
 
As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17.  Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.
 
SECTION 18. No Advisory or Fiduciary Responsibility.  Each of  the Company and
each Guarantor acknowledges and agrees that:  (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction, each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, any Guarantor or any of their respective Affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory or fiduciary responsibility in
favor of the Company or any Guarantor with respect to any of the transactions
contemplated hereby or the process leading thereto (irrespective of whether such
Initial Purchaser has advised or is currently advising the Company or any
Guarantor on other matters) or any other obligation to the Company or any
Guarantor except the obligations expressly set forth in this Agreement; (iv) the
several Initial Purchasers and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company and the Guarantors, and the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby, and the Company and the Guarantors have consulted their own
legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate.
 
-32-

--------------------------------------------------------------------------------


This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof.  The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.
 
SECTION 19. General Provisions.  This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.  This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.  Delivery
of an executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.  This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit.  The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
 
-33-

--------------------------------------------------------------------------------


If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
 

  Very truly yours,     PRESTIGE BRANDS, INC.                      
 
By:
/s/ Charles N. Jolly      
Name:  Charles N. Jolly
     
Title:  Secretary and General Counsel
          PRESTIGE BRANDS HOLDINGS, INC.     PRESTIGE PERSONAL CARE HOLDINGS,
INC.     PRESTIGE PERSONAL CARE, INC.     PRESTIGE SERVICES CORP.     PRESTIGE
BRANDS HOLDINGS, INC.     PRESTIGE BRANDS INTERNATIONAL, INC.     MEDTECH
HOLDINGS, INC.     MEDTECH PRODUCTS INC.     THE CUTEX COMPANY     THE DENOREX
COMPANY     THE SPIC AND SPAN COMPANY           as Guarantors        

             
 
By:
/s/ Charles N. Jolly      
Name:  Charles N. Jolly
     
Title:  Secretary and General Counsel
 

 
 

 


S-1

--------------------------------------------------------------------------------


The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.
 
Banc of America Securities LLC
Deutsche Bank Securities Inc.
Acting on behalf of itself
and as the Representatives of
the several Initial Purchasers




By:           Banc of America Securities LLC






By: /s/ Aaron Peyton
   

 
Name:  Aaron Peyton

 
Title:  Managing Director





By:           Deutsche Bank Securities Inc.






By: /s/ William Frauen
   

 
Name:  William Frauen

 
Title:  Managing Director





By: /s/ Edwin E. Roland
   

 
Name:  Edwin E. Roland

 
Title:  Managing Director





S-2

--------------------------------------------------------------------------------


SCHEDULE A
 
 
Initial Purchasers
 
Aggregate Principal
Amount of Securities
to be Purchased
 
Banc of America Securities LLC
  $ 90,000,000  
Deutsche Bank Securities Inc.
    60,000,000            
Total
  $ 150,000,000  

 
Sched. A-1

 